Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Michael Hayek has authorized this examiner’s amendment in an email-interview on 12/21/21 as follows: 

1. (Currently amended) A method for teleconferencing between a monitoring device and a user device, comprising: 
establishing an audio channel connection between the user device and the monitoring device of a remote user; 
displaying an entry code on a display of the monitoring device; 
obtaining from a user of the monitoring device a verbal confirmation of the entry code, wherein in response to the verbal confirmation, the entry code is sent to the remote user; 
performing speech recognition on the verbal confirmation of the entry code; 
transmitting a speech-recognized text entry code to the remote user; and 
speech-recognized text entry code from the remote user, enabling a camera of the monitoring device, wherein enabling the camera of the monitoring device establishes an audio-visual connection between the user device and the monitoring device. 
2. (Canceled).
3. (Original) The method of claim 1, wherein obtaining from the user of the monitoring device the verbal confirmation to send the entry code to the remote user comprises: receiving, using a microphone of the monitoring device, the entry code as spoken by the user of the monitoring device. 
4. (Original) The method of claim 1, wherein a validity period is associated with the entry code. 
5. (Original) The method of claim 4, further comprising: in response to not receiving, from the user device of the remote user, the entry code during the validity period, disconnecting the monitoring device from the user device.
6. (Original) The method of claim 1, further comprising: transmitting, to the user device, a blurred video of a monitored environment that is monitored by the monitoring device. 
7. (Original) The method of claim 1, wherein further comprising: displaying on the display of the monitoring device, information identifying the remote user while displaying the entry code on the display of the monitoring device. 
8. (Canceled).
1, wherein the speech-recognized text entry code is transmitted at least as a text message to the remote user or to an email address of the remote user. 
10. (Original) The method of claim 1, wherein the verbal confirmation of the entry code comprises a positive confirmation by the user to accept a request to establish the audio-visual connection between the user device and the monitoring device. 

11. (Currently amended) A system for teleconferencing, comprising: 
a monitoring device; and 
a server; 
wherein the server is configured to: 
receive, from a first user device of a first remote user, a first request to establish a first audio-visual connection between the monitoring device and the first user device; 
transmit, to the monitoring device, an entry code for display on a display of the monitoring device; 
perform speech recognition on a verbal confirmation of the entry code; 
transmit a speech-recognized text entry code to the first remote user; and
in response to receiving the speech-recognized text entry code from the first remote user, direct the monitoring device to enable a camera of the monitoring device; and 

establish an audio connection with the first user device; 
receive from a monitored user of the monitoring device a confirmation to send the speech-recognized text entry code to the first remote user; and 
enable the camera of the monitoring device in response to being directed by the server to enable the camera.

12. (Original) The system of claim 11, wherein the server is further configured to: receive, from a second user device of a second remote user, a second request to establish a second audio-visual connection between the monitoring device and the second user device; and in response to determining that the second remote user is not associated with the monitoring device, reject the second request to establish the second audio-visual connection. 
13. (Original) The system of claim 11, wherein the server is further configured to: transmit, to the first user device, a list of all monitoring devices that first the remote user is associated with. 
14. (Original) The system of claim 11, wherein the server is further configured to: send a link to the first remote user, wherein the first remote user uses the link as the first request to establish the first audio-visual connection between the monitoring device and the first user device. 

16. (Currently amended) A monitoring device of a user comprising: a processor configured to: 
receive, from a remote device, a request to enable a microphone of the monitoring device; 
receive an announcement of a remote user; 
display on a monitor of the monitoring device an entry code; 
receive, as a confirmation of the entry code, a verbal command from the user to send to the remote user; 
perform speech recognition on the verbal command; 
transmit, in response to the confirmation, the speech-recognized text entry code to the remote user; and 
enable, in response to receiving the speech-recognized text entry code from the remote user, a camera of the monitoring device.
17. (Canceled).
18. (Currently amended) The monitoring device of claim 16, wherein the verbal command comprises the entry code. 
19. (Currently amended) The monitoring device of claim 16, wherein the verbal command comprises the confirmation to establish an audio-visual conference between the monitoring device and the remote device. 


The following is an examiner's statement of reasons for allowance: 
(i)	Ishikawa teaches “A text mining apparatus, a text mining method, and a program are provided that accurately discriminate inherent portions of each of a plurality of text data pieces including a text data piece generated by computer processing. A text mining apparatus 1 to be used performs text mining using, as targets, a plurality of text data pieces including a text data piece generated by computer processing. Confidence is set for each of the text data pieces. The text mining apparatus 1 includes an inherent portion extraction unit 6 that extracts an inherent portion of each text data piece relative to another of the text data pieces, using the confidence set for each of the text data pieces, Abstract”.
	(ii)	Huang teaches “ A patient care monitoring system and method employ active RFID devices integrated with digital processing, memory and timing circuitry for patient identification, care giver identification and for identification of each prescribed treatment, procedure, medication and general and/or special care action. At the point-of-care, each care action identity device will match directly with the targeted patient identity device or issue an error warning to prevent mistakes. The patient identity device will also interact with an associated sensor network to proactively prompt care givers to provide general care actions, such as altering a patient's laying position, changing bed pan/clothing/bed sheet, etc. for invalid patients. Also the patient identity tag will furnish 
	(iii)	Houache teaches “Typed input is received at a text field from a keyboard, such as a virtual keyboard displayed at an electronic communication device. Text prediction using the typed input can be performed to obtain at least one text-predicted candidate word and an associated confidence value. Speech recognition can be performed on audio input received via a microphone to obtain at least one speech-recognized candidate word and an associated confidence value, which can be adjusted based on the recency of the audio input. A candidate word having a highest confidence value can be selected from the text-predicted and speech-recognized candidate words for display as a suggestion to the user for selection by the user. The suggested candidate word can be displayed on a fret of the virtual keyboard., Abstract”. 

The prior arts of record above, however, fail to teach (or render obvious, alone or in combination) a method for teleconferencing between a monitoring device and a user device comprising the components, relationships, and functionalities as specifically recited in the independent claims.



				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651